Citation Nr: 0930734	
Decision Date: 08/17/09    Archive Date: 08/27/09

DOCKET NO.  05-03 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a cardiovascular 
disability manifested by congestive heart failure with atrial 
fibrillation as secondary to service-connected diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Cleveland, Ohio.  The issue before the Board 
today was remanded in July 2006 and November 2007 for further 
evidentiary and procedural development.  The Board finds that 
there was substantial compliance with its remand.  However, 
for reasons discussed in more detail below, it finds that it 
may not proceed with a decision at this time.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Previously, the agency of original jurisdiction (AOJ) had 
inquired as to whether the Veteran had filed a claim for 
disability benefits with the Social Security Administration 
(SSA); the response was negative.  See SSA Inquiry dated 
September 27, 2004.  Recently, however, the Veteran reported 
that he has been receiving disability benefits from the SSA 
since November 2005.  See VA Examination Report dated in 
December 2007.  

The United States Court of Appeals for Veterans Claims has 
held that records associated with SSA determinations cannot 
be unilaterally deemed irrelevant by VA because the 
possibility that such records contain relevant evidence 
pertaining to etiology cannot be foreclosed absent a review 
of these records.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187-8 (2002).  Thus, the Board concludes that it must 
remand this claim so that the AOJ may obtain any records, 
including medical evidence, regarding the Veteran's SSA 
disability determinations.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any SSA disability 
benefit determinations as well as any 
copies of the records on which such 
determinations were based.  A response, 
negative or positive, should be associated 
with the claims file.  Requests must 
continue until the AOJ determines that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.

2.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

